            Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   :
 DUSTIN ADAMSON and DAVID WHITE,                   :   CIVIL ACTION      2:20-cv-778
 individually, and on behalf of others similarly   :
 situated,                                         :   FILED ELECTRONICALLY ON MAY
                                Plaintiffs,        :   27, 2020
                    v.                             :
                                                   :
 KIRKHAM SOLUTIONS, INC. and                       :   CLASS/COLLECTIVE ACTION
 COMCAST CABLE COMMUNICATIONS                      :
 MANAGEMENT, LLC,                                  :   JURY TRIAL DEMANDED
                                                   :
                               Defendants.         :
                                                   :

                      COMPLAINT – CLASS/COLLECTIVE ACTION

       Plaintiffs Dustin Adamson (“Mr. Adamson”) and David White (“Mr. White”) (collectively

“Plaintiffs”) bring this lawsuit against Defendants Kirkham Solutions, Inc. (“Kirkham”) and

Comcast Cable Communications Management, LLC (“Comcast”) (collectively “Defendants”),

seeking all available relief under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.,

and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq. Plaintiffs’

FLSA claim is asserted as a collective action under 29 U.S.C. § 216(b) while the PMWA claim is

asserted as a class action under Federal Rule of Civil Procedure 23. See Knepper v. Rite Aid

Corp., 675 F.3d 249 (3d Cir. 2012) (collective and class claims may proceed together in the same

lawsuit).

                                JURISDICTION AND VENUE

       1.      Jurisdiction over the FLSA claim is proper under 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331.

       2.      Jurisdiction over the PMWA claim is proper under 28 U.S.C. § 1367.

       3.      Venue in this Court is proper under 28 U.S.C. § 1391.
             Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 2 of 8




                                            PARTIES

       4.      Mr. Adamson resides in Coraopolis, Pennsylvania (Allegheny County).               Mr.

Adamson has filed a consent to join form which is attached as Exhibit A.

       5.      Mr. White resides in Orange Springs, Florida. Mr. White has filed a consent to join

form which is attached as Exhibit B.

       6.      Defendant Kirkham Solutions is a corporate entity headquartered in Indiana.

       7.      Defendant Comcast is a corporate entity headquartered in Pennsylvania.

                                             FACTS

       8.      Kirkham Solutions is a company that provides technical support and internet

installation services for customers across the country.

       9.      Comcast is a global media and technology company with two primary businesses,

Comcast Cable and NBC Universal. Comcast is one of the nation’s largest video, high-speed

internet and phone providers to residential and commercial consumers.

       10.     Comcast contracts with “vendors” such as Kirkham Solutions to perform internet

installation and repair services to its customers. Comcast manages vendors such as Kirkham

Solutions     from    a   common       “Vendor       Management     Center.”    See      https://pcc-

contingent.comcast.com/index.php?cmp=partner_login (last visited on May 26, 2020).

       11.     All of the services provided by Defendant Comcast’s vendors are governed by a

uniform “Vendor Services Agreement with Comcast.” Id.

       12.     Comcast and Kirkham Solutions jointly employ field technicians, such as Plaintiffs,

to perform internet installation and repair services for Comcast’s commercial clients.

       13.     Although Kirkham Solutions is listed as the employer that issues the either IRS

1099 form or W-2 form to Plaintiffs and other field technicians, as briefly summarized in



                                                 2
           Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 3 of 8




subparagraphs (a) – (k) below, Comcast also jointly employed Plaintiffs and other field

technicians:

               (a) At the onset of their employment, Plaintiffs and other field technicians are
                   required to undergo a Comcast background check. If the field technician clears
                   the background check and meets Comcast’s other requirements, then they are
                   provided with a Comcast email address, security badge, and access to certain
                   secured computer networks.

               (b) Plaintiffs and other field technicians are required to: wear a uniform bearing
                   Comcast’s “Xfinity” product name and logo; perform their work according to
                   Comcast’s policies and procedures; and perform the work when and where
                   Comcast specifies.

               (c) Comcast maintains a great deal of control over the work performed by
                   Plaintiffs and other field technicians. For example, the “Digital Network –
                   Field Installation Guide” provided by Comcast states “[a]ll activities must be
                   done in sequence.” The document goes on to provide detailed instructions to
                   the field technicians as to the scope of work to be provided, what to do upon
                   arrival, the pre-installation activities, the installation activities, and the close
                   out activities to be completed.

               (d) Comcast maintains strict protocols and procedures that govern their vendors
                   and the field technicians. Examples of these protocols and procedures include:
                   the Comcast “Expectations for Conducting Business” and the “Appointment
                   Punctuality” policy, which requires field technicians to “[c]omit to being 15
                   minutes early” to each appointment.

               (e) Comcast provides Plaintiffs and other field technicians with the training
                   necessary to carry out their job duties. For example, on September 25, 2019
                   Ronal Goins, Project Coordinator for Comcast, sent Mr. Adamson an email
                   stating: “[w]e have developed a tech webinar and knowledge check in order
                   for us to be able to confirm that the techs who are going to the field are prepare
                   for a Pizza Hut install.” See Exhibit C. The email then goes on to notify the
                   technicians that they will be tested by Comcast on the content of the webinar
                   and the minimum passing score on the test is 85%.

               (f) Comcast also reserves the right to deliver “stringent corrective action up to and
                   including removal,” see id., and similar language is also reflected on the work
                   order forms field technicians complete during each job. These work order
                   forms are standardized forms provided by Comcast and which field technicians
                   are required to complete at each job. See Exhibit D.

               (g) Each work order supplied by Comcast contained a required arrival date and
                   time, along with behavioral guidelines, a description of the work to be


                                                  3
             Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 4 of 8




                    performed, special instructions from Comcast, along with a disclaimer stating:
                    “[f]ailure of the Vendor to arrive at designated job site on or before required
                    arrival date & time, failure to be properly equipped with appropriate tools or
                    written documentation expressly requested or reasonably expected by Comcast
                    or behavior contrary to professional decorum may result in cancellation of this
                    WO, the associated PO and subsequently any compensation for the Vendor.”
                    Id.

               (h) Comcast also provides field technicians with an “Install Guide,” which
                   provided detailed instructions on how to perform their primary job duties –
                   wireless internet installation.

               (i) All of the field technician’s work orders list “Comcast Business” as the
                   customer.

               (j) Upon information and belief, Kirkham and Comcast determine the amount of
                   compensation that field technicians are paid depending upon the services that
                   they provide.

               (k) Upon information and belief, Kirkham and Comcast maintain the employment
                   records of field technicians.

       14.     Mr. Adamson was employed by Defendants as a field technician in Florida and

Pennsylvania from approximately June 2018 to July 2019.

       15.     Mr. White was employed by Defendants as a field technician in Florida from

approximately February 2019 to August 2019.

       16.     Defendants first classified field technicians as independent contractors, but in the

later stages of Plaintiffs’ employment they and other field technicians were reclassified as

employees.

       17.     As briefly summarized in paragraphs (a) – (e) below, the economic realities

demonstrate that Plaintiffs and other field technicians were employees of Defendants, and not

independent contractors: 1


1
  The U.S. Department of Labor (DOL) is aware of the problem of misclassification of workers as
independent contractors and has addressed the matter on its website. Specifically, the DOL has
stated “[m]isclassified employees often are denied access to critical benefits and protections they
are entitled to by law, such as minimum wage, overtime compensation, family and medical leave,

                                                 4
              Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 5 of 8




                (a) Defendants closely monitored, directed, and controlled the day-to-day work of
                    Plaintiffs and other field technicians.

                (b) By virtue of the fact that Plaintiffs worked on Comcast projects only,
                    Defendants controlled their opportunity for profit or loss. Plaintiffs and other
                    field agents did not exercise managerial duties in performing their job duties.

                (c) The worked performed by Plaintiffs and other field technicians did not require
                    specialized or advanced skills, nor did it require a specialized degree.

                (d) Plaintiffs and other field technicians typically worked full-time and
                    exclusively as field technicians, performing cable and internet installations for
                    Comcast’s customers while wearing Comcast uniforms.

                (e) The services rendered by Plaintiffs and other field technicians are an integral
                    part of Comcast and Kirkham’s business because they are in the business of
                    supplying consumers and businesses with cable and internet services.

        18.     Field technicians regularly work over 40 hours per week. For example, Mr.

Adamson estimates that he worked an average of 70 hours per week during a typical week.

Similarly, Mr. White estimates that he worked an average of 60 hours per week during a typical

week.

        19.     Plaintiffs and other field technicians are paid on a piece rate basis, meaning that

they are paid a set rate that does not take into account the number of hours that they worked. As

a result, Plaintiff and other field technicians do not receive any overtime premium for hours worked

over 40 per week.

                      CLASS/COLLECTIVE ACTION ALLEGATIONS

        20.     Plaintiffs bring their FLSA claim as a collection action pursuant to 29 U.S.C. §

216(b) and bring their PMWA claim as a class action pursuant to Federal Rule of Civil Procedure

23. The FLSA claim is brought on behalf of all field technicians employed by Defendants during


unemployment insurance, and safe workplaces. Employee misclassification generates substantial
losses to the federal governments and state governments in the form of lower tax revenues, as well
as to state unemployment insurance and workers’ compensation funds.”                          See,
https://www.dol.gov/agencies/whd/flsa/misclassification (last visited May 26, 2020).

                                                  5
             Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 6 of 8




any week within the past three years. The PMWA claim is brought on behalf of all field

technicians employed by Defendants in Pennsylvania during any week within the past three years.

       21.     Plaintiffs’ FLSA claim should proceed as a collective action because they and other

putative collective members, having worked pursuant to the common compensation policies

described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b) and the

associated decisional law.

       22.     Class action treatment of the PMWA claim is appropriate because, as alleged, all

of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

       23.     The class, upon information and belief, includes over 100 individuals, all of whom

are readily ascertainable based on Defendants’ payroll records and are so numerous that joinder of

all class members is impracticable.

       24.     Mr. Adamson is a class member, his claim is typical of the claims of other class

members, and he has no interests that are antagonistic to or in conflict with the interests of other

class members.

       25.     Mr. Adamson and his lawyers will fairly and adequately represent the class

members and their interests.

       26.     Questions of law and fact are common to all class members, because, inter alia,

this action concerns Defendants’ common compensation policies, as described herein. The legality

of these policies will be determined through the application of generally applicable legal principles

to common facts.

       27.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual

class members and because a class action is superior to other available methods for the fair and



                                                 6
              Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 7 of 8




efficient adjudication of this litigation.

                                              COUNT I
                                     (Alleging FLSA Violations)

        28.     All previous paragraphs are incorporated as though fully set forth herein.

        29.     Plaintiffs and other field technicians were “employees” of Defendants within the

meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

        30.     The FLSA requires that employees receive overtime premium compensation “not

less than one and one-half times” their regular pay rate for hours worked over 40 per week. See

29 U.S.C. § 207(a)(1).

        31.     Defendants violated the FLSA by failing to pay Plaintiffs and other field

technicians overtime premium compensation for all hours worked over 40 per week.

        32.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions and, as such, willfully violated the FLSA.

                                             COUNT II
                                    (Alleging PMWA Violations)

        33.     All previous paragraphs are incorporated as though fully set forth herein.

        34.     Mr. Adamson and the class members were “employees” of Defendants under the

PMWA.

        35.      The PMWA requires that employees receive overtime premium compensation “not

less than one and one-half times” the employee’s regular pay rate for hours worked over 40 per

week. See 43 P.S. § 333.104(c).

        36.     Defendants violated the PMWA by failing to pay Mr. Adamson and the class

members overtime premium compensation for all hours worked over 40 per week.




                                                 7
           Case 2:20-cv-00778-CB Document 1 Filed 05/27/20 Page 8 of 8




                                         JURY DEMAND

       Plaintiffs demand a jury trial as to all claims so triable.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiffs, on behalf of themselves and other members of the

class/collective, seek the following relief:

               a.      An Order certifying this case as a collective action in accordance with 29
                       U.S.C. § 216(b) with respect to the FLSA claim (Count I);

               b.      An Order certifying this action as a class action with respect to the PMWA
                       claim (Count II);

               c.      Unpaid overtime wages and prejudgment interest;

               d.      Liquidated damages to the fullest extent permitted under the FLSA;

               e.      Litigation costs, expenses, and attorneys’ fees; and

               f.      Such other and further relief as the Court deems just and proper.


Dated: May 27, 2020
                                               /s/ Mark J. Gottesfeld
                                               Peter Winebrake, Esq.
                                               R. Andrew Santillo, Esq.
                                               Mark J. Gottesfeld, Esq.
                                               WINEBRAKE & SANTILLO
                                               715 Twining Road, Suite 211
                                               Dresher, Pennsylvania 19025
                                               Ph: (215) 884-2491
                                               mgottesfeld@winebrakelaw.com

                                               Kevin J. Stoops, Esq. (PHV Forthcoming)
                                               Charles R. Ash IV, Esq. (PHV Forthcoming)
                                               SOMMERS SCHWARTZ, P.C.
                                               One Towne Square, Suite 1700
                                               Southfield, Michigan 48076
                                               Ph: (248) 355-0300
                                               kstoops@sommerspc.com
                                               crash@sommerspc.com




                                                  8
